Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
Claim 1 is amended.  Claims 1-3,5-6,8-13,19-24 are pending.
Claim Rejections - 35 USC § 103
Claims 1-3,5-6,8-13 and 19-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Waszyk ( 2003/0044489) in view of Nakagawa ( 2015/0374001), Tanaka ( 5178897) , Blaschke ( 2003/0017244) , Petrofsky (20060210673) and Bouvet ( 2013/0259978).
For claims 1, 3, Waszyk discloses a dough precursor to bake into cookie having portions with different textures.  The dough is formed form a first dough portion and a second dough portion, wherein the dough portions are associated with each other for simultaneous baking.  The first dough forms a center portion of the dough and the second dough forms an edge portion of the dough product that surrounds the center portion.  The center dough portion is formulated to be softer than the edge dough portion after the dough product is baked.  For claim 24, Waszyk discloses the center dough is formulated to have a moisture content of greater than about 7% and the edge dough portion is formulated to have a moisture content of less than about 6% after baking.  The center dough includes brownie dough and the edge dough portion includes cookie dough.  For claims 9,22, Waszyk discloses one or both of the first and second dough portions includes pieces of chocolate, nuts, fruits or candy inclusions in an about 
Waszyk does not specifically disclose the formulation as in claims 1,2,6, 18-21, the number as in claim 1,the ratio as in claim 4, the inclusion of starch as in claim 8, the feature of claim 12 and the Aw as in claim 13.
Nakagawa discloses baked confectionery comprising insoluble fiber and starch in an amount of from 20-45 mass %.   The baked confectionery is obtained from a dough comprising insoluble fiber in an amount of 4.5-17 mass % and starch in an amount of 15-40 mass %.  The insoluble fiber includes soy fiber.  The baked confectionery has softer and smoother food texture, good melt-in-the mouth and bright appearance, even though the confectionery is rich in insoluble dietary fiber.  The baked confectionery includes biscuit, cookie, shortbread etc.. The baked confectionery contains one kind or more of starch such as potato starch, corn starch etc..  The starch contained in the baked confectionery may be gelatinized. Nakagawa discloses the fat and oil are not particularly limited. The baked confectionery comprises one kind  or two or more kinds of fat and oil including soybean oil, safflower oil, rapeseed oil, margarine, shortening, butter, fat spread etc..  The fat and oil amounts range from .1-60%.  .The baked confectionery comprises saccharides  in amount ranging from .1-30 mass % including sugar and oligosaccharide such as maltotriose.  The moisture content of the baking confectionery ranges from 3-20 mass %.  For a view point of storage stability, the water activity of the baked confectionery  is 
Tanaka discloses water-in-oil emulsion composition for bakery.  The emulsion comprises a mixture of fat such as palm oil, soybean oil, rapeseed oil, safflower oil et..  The solid fat content of the mixture of the selected fat has  SFC of 20% or more at 20 degrees C.  ( see col. 3 line 61-col. 4 lines 11).
Petrofsky discloses a dough products.  Petrofsky teaches that high water holding capacity fibers allow higher dough absorptions and increase dough and baked product moisture contents.  ( 0021)
Blaschke discloses various formulation for cookie dough.  Example 6 discloses cookie dough comprising 38% flour, 33.3 % sugar,15% fat.  ( see Examples 1-4,5,6)
Bouvet discloses a food products such as cookies, biscuit crackers.  The food products comprises hydrolyzed whole grain composition and fat component.  The product has a fat content of 0-20%.  Fat components are preferably vegetable fats such as cocoa butter, rapeseed oil, sunflower oil or palm oil.  ( see paragraphs 0015-0019, 0049,0110)
Waszyk discloses various embodiment of forming different dough portions.  It would have been obvious to one skilled in the art to form dough portions having different compositions to obtain different flavor, texture, nutritional profile etc..It would have been obvious to one skilled in the art to form the dough using a known dough formulations depending on the taste desired.  For instance, it would have been obvious to one skilled in the art to follow the guideline of  Blaschke for the cookie dough as the first dough and to use the dough disclosed Nakagawa for the second dough to obtain a composite dough comprising the flavor and texture of cookie in combination with a softer , smoother , melt-in-the mouth dough with enhance nutrition from the presence of fiber.  The dough disclosed in Nakagawa does not contain flour and the claimed range of less than 1% include 0%.  Nakagawa discloses the fat used is not limited and includes two or more kinds selected from vegetable fat and oil, animal fat an oil, emulsified fat and oil and shortening can be used.  Vegetable fats such as cocoa butter is known 
Applicant's attention is directed to the following case law which is applicable to the instant claims:
In re Levin 84 USPQ 232, which takes the position that "new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing no one else ever did the particular thing upon which the applicant asserts his right to patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function."
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 
In the response, applicant argues Waszyk, Nakagawa, Tanaka, Blaschke and Petrofsky provide no reason for a cookie precursor to comprise a first dough mix and second dough mix wherein the second dough mix comprises a fat blend comprising cocoa butter.  This argument is not persuasive.  The new reference to Bouvet shows the obviousness of using cocoa butter in confectionery product. Nakagawa discloses the fat used is not limited and includes two or more kinds selected from vegetable fat and oil, animal fat an oil, emulsified fat and oil and shortening can be used.  Vegetable fats such as cocoa butter is known to be used in confectionery including biscuit, cookies etc... as disclosed in Bouvet.  It would have been obvious to one skilled in the art to use vegetable fat such as cocoa butter taught in Bouvet in combination with oil when desiring the flavor provided by the cocoa butter.  Applicant further argues Waszyk is silent regarding a second dough mix comprising less than 1% flour and Nakagawa is silent regarding cocoa butter and the reference provides no reason to use cocoa butter to improve aeration, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 8, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793